DILLON, Circuit Judge.
Under the statute of the state six per cent is the legal and ordinary rate of interest. But parties may by contract in writing stipulate for any rate of interest not exceeding ten per cent; but unless there is a written agreement, six per cent is the rate both upon money due on contract or on judgments and decrees.
If the coüpon was payable with seven per cent interest “expressed in the contract” the judgment to be rendered thereon should, under the statute, draw the same rate of interest. But no rate is expressed in the contract, and this is necessary under the statute in order to give the creditor the right to insist that the judgment shall bear a greater rate of interest than six per cent.
The point not being controverted, it is conceded for the purposes of this case, that our statute does not affect the general rule that where a contract is silent as to the rate of interest, and is in terms made payable in another state, the implication of law is that the parties contemplated that the laws of the other state as to rate of interest should apply, and if so, the debt would draw interest from maturity to date of judgment at seven per cent; but as no rate is expressed in the contract the judgment itself can only draw' interest at the rate of six per cent per annum. Judgment accordingly.